Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                           Illinois Official Reports                      accuracy and
                                                                          integrity of this
                                                                          document
                                  Appellate Court                         Date: 2018.02.26
                                                                          09:46:26 -06'00'




                  Prorok v. Winnebago County, 2017 IL App (2d) 161032



Appellate Court       CHARLES J. PROROK, Plaintiff-Appellant, v. WINNEBAGO
Caption               COUNTY, Defendant-Appellee.



District & No.        Second District
                      Docket No. 2-16-1032



Filed                 December 20, 2017



Decision Under        Appeal from the Circuit Court of Winnebago County, No. 16-AR-254;
Review                the Hon. Lisa R. Fabiano, Judge, presiding.



Judgment              Reversed and remanded.



Counsel on            Charles J. Prorok, of Rockford, appellant pro se.
Appeal
                      Joseph P. Bruscato, State’s Attorney, of Rockford (Charlotte A.
                      LeClercq, Assistant State’s Attorney, of counsel), for appellee.



Panel                 JUSTICE HUTCHINSON delivered the judgment of the court, with
                      opinion.
                      Justices McLaren and Jorgensen concurred in the judgment and
                      opinion.
                                               OPINION

¶1        This case presents the question of whether a claim for back pay against a public employer
     under the Illinois Wage Payment and Collection Act (Wage Act) (820 ILCS 115/5 (West
     2016)) is subject to the 1-year limitations period in the Local Governmental and Governmental
     Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/8-101(a) (West 2016)) or
     the 10-year limitations period applicable to claims arising under the Wage Act (735 ILCS
     5/13-206 (West 2016)). We hold today that the Tort Immunity Act does not apply to such
     claims, and therefore the 10-year limitations period is applicable.
¶2        From February 1978 to October 2007, plaintiff, Charles J. Prorok, was employed as an
     assistant state’s attorney by defendant, Winnebago County (County). According to his
     complaint, when Prorok left the County’s employment in October 2007, he had not been paid
     for 526 hours of accrued and unused vacation time. Under the Wage Act, the “monetary
     equivalent of earned vacation” is part of the “final compensation” that must be paid to the
     employee by the next regularly scheduled payday following his or her separation. 820 ILCS
     115/2, 5 (West 2016). In August 2016, Prorok filed a single-count complaint in Winnebago
     County circuit court under the Wage Act, seeking judgment in the amount of $30,142.43 as
     compensation for his unpaid, unused vacation time.
¶3        The County filed a motion to dismiss, which admitted the legal sufficiency of Prorok’s
     complaint (see 735 ILCS 5/2-619(a)(9) (West 2016)), but asserted that his claim was barred by
     the one-year limitations period in section 8-101(a) of the Tort Immunity Act (745 ILCS
     10/8-101(a) (West 2016)). Prorok responded that his claim “d[id] not fall within” the
     provisions of the Tort Immunity Act and that “the appropriate statute of limitations” was the
     10-year limitations period applicable to claims arising under the Wage Act. See 735 ILCS
     5/13-206 (West 2016). The County responded in turn that Prorok was essentially seeking
     “equitable relief” and “damages” and that therefore the Tort Immunity Act’s 1-year limitations
     period prevailed over the 10-year provision—in essence, that the 10-year limitations period
     applied only to claims against private employers.
¶4        The trial court granted the County’s motion to dismiss and stated that, because the County
     was a public employer and because Prorok’s Wage Act claim sought monetary or “essentially
     equitable” relief that could be “characterized as damages,” the one-year limitations period
     applied. Thus, because Prorok’s complaint was not brought within one year of his separation
     from the County, i.e., by October 2008, his complaint was dismissed.
¶5        Prorok appeals, and we reverse. We review the trial court’s ruling on a motion to dismiss
     de novo. See Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 31. Different
     legal claims are subject to different statutes of limitations. To determine the applicable statute
     of limitations, a court must focus on the nature of the liability and not on the nature of the relief
     sought. See Travelers Casualty & Surety Co. v. Bowman, 229 Ill. 2d 461, 469 (2008);
     Armstrong v. Guigler, 174 Ill. 2d 281, 286 (1996); Mitchell v. White Motor Co., 58 Ill. 2d 159,
     162 (1974).
¶6        The County’s arguments focus primarily on whether Prorok’s suit, based in part on the
     Wage Act, has alleged an “injury” as defined by section 1-204 of the Tort Immunity Act. 745
     ILCS 10/1-204 (West 2016). That is a matter on which reasonable people could certainly
     disagree. See, e.g., Rozsavolgyi v. City of Aurora, 2016 IL App (2d) 150493, vacated, 2017 IL
     121048; see also Stephanie M. Ailor, The Legislature Versus the Judiciary: Defining “Injury”

                                                   -2-
       Under the Tort Immunity Act, 57 DePaul L. Rev. 1021 (2008). However, we need not address
       this issue because we determine that Prorok’s claim for back pay falls within the Act’s
       exception for contract claims.
¶7         The purpose of the Tort Immunity Act is to protect local public entities and their employees
       from liability arising from the operation of government. Coleman v. East Joliet Fire Protection
       District, 2016 IL 117952, ¶ 34. “ ‘The Tort Immunity Act adopted the general principle that
       local governmental units are liable in tort, but limited this liability with an extensive list of
       immunities based on specific government functions.’ ” Id. (quoting In re Chicago Flood
       Litigation, 176 Ill. 2d 179, 192 (1997)). By restricting the class of claims that may be brought
       against local authorities, “the legislature sought to prevent the diversion of public funds from
       their intended purpose to the payment of damage claims.” (Internal quotation marks omitted.)
       Village of Bloomingdale v. CDG Enterprises, Inc., 196 Ill. 2d 484, 490 (2001).
¶8         In this case, the County and the trial court focused on the fact that Prorok sought
       “equitable” relief that could be “characterized as damages.” What the County and the trial
       court failed to consider was the nature of the liability Prorok alleged, which is significant
       because not all damages are of the same type. Claims for damages can arise from the breach of
       a legal duty (i.e., in tort, or ex delicti) or from the breach of a contractual promise (i.e.,
       ex contractu). See generally Armstrong, 174 Ill. 2d at 291. Section 2-101 of the Tort Immunity
       Act incorporates this basic distinction when it states that the Tort Immunity Act does not affect
       “the right to obtain relief other than damages against a local public entity or public employee.”
       745 ILCS 10/2-101 (West 2016). Then, liability based on contract is the first of several
       exceptions to the immunities conferred by the Tort Immunity Act. 745 ILCS 10/2-101(a)
       (West 2016). And we further note that the definition of “injury” in section 1-204, which
       immunizes liability for a number of official acts, makes no specific reference to contract
       claims. 745 ILCS 10/1-204 (West 2016).
¶9         We determine that Prorok’s claim for back pay falls outside the scope of the Tort Immunity
       Act, under the plain language of sections 2-101 and 1-204. Prorok’s claim was for wages for
       work he already performed, and that claim necessarily arose from his employment with the
       County. At oral argument, the County emphasized that Prorok was an “at-will employee,” but
       that observation only highlights the crucial point—that employment at-will is essentially a
       contractual relationship, one that is accepted by the employee’s having worked for the agreed
       wages and benefits. See generally Jones v. Municipal Employees’ Annuity & Benefit Fund,
       2016 IL 119618, ¶ 53; McInerney v. Charter Golf, Inc., 176 Ill. 2d 482, 485-89 (1997); see also
       Curtis 1000, Inc. v. Suess, 24 F.3d 941, 943 (7th Cir. 1994) (stating that “[e]mployment at will
       is of course a contractual relationship”). Similarly, we note that the County’s reliance on our
       decision in In re Marriage of Murray, 2014 IL App (2d) 121253, is misplaced. In that case, we
       held that the Tort Immunity Act barred a claim for statutory penalties against a public
       employer that had failed to withhold funds from its employee for past-due child support under
       the Income Withholding for Support Act (750 ILCS 28/35 (West 2010)). Murray, 2014 IL App
       (2d) 121253, ¶ 41. That case is distinguishable from this one, however, because the petitioner
       in Murray had no contractual relationship with her husband’s (public) employer.
¶ 10       But in this case, Prorok’s claim was based on his contractual relationship with the County,
       and for the purpose of determining the applicable limitations period, the salient point is that
       Prorok’s complaint sounded in contract. See Armstrong, 174 Ill. 2d at 291. This is true
       regardless of whether the relief Prorok sought was monetary or could be characterized as

                                                   -3-
       “equitable.” As another court has explained, claims for front pay and back pay might be
       “ ‘equitable’ matters, but they still are dollar values.” Pals v. Schepel Buick & GMC Truck,
       Inc., 220 F.3d 495, 501 (7th Cir. 2000). But again, the focus is on the nature of the liability and
       not on the relief sought. As our supreme court explained in Armstrong, in determining the
       applicable limitations period, “[i]t is irrelevant whether the aggrieved party seeks monetary
       damages, specific performance, rescission or restitution. As long as the gravamen of the
       complaint rests on the nonperformance of a contractual obligation, [the 10-year limitations
       period in] section 13-206 applies.” Armstrong, 174 Ill. 2d at 291; see 735 ILCS 5/13-206 (West
       2016). Here, the gravamen of Prorok’s complaint rested on the County’s alleged
       nonperformance of a contractual obligation; therefore, he had 10 years to bring his back-pay
       claim.
¶ 11       In sum, we reverse the judgment of the circuit court of Winnebago County and remand this
       cause to the trial court for further proceedings.

¶ 12      Reversed and remanded.




                                                    -4-